Citation Nr: 9907293	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, hypertension, psoriasis, impotence and dry eye 
disability as secondary to service connected hypothyroidism. 

2.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from 1991 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal. 

The Board notes that the veteran's representative has made 
arguments concerning entitlement to increased evaluation for 
a fractured os calcis.  However, the case was previously 
before the Board in February 1996, at which time the claim of 
entitlement to increased (compensable) rating for a fracture 
of the right os calcis was denied.  Parenthetically, that 
decision also remanded the issues currently before the Board 
to afford the veteran comprehensive specialized medical 
examinations.  Moreover, the issue on appeal concerning 
entitlement to service connection on a secondary basis has 
been restyled as set forth on the first page of this decision 
to encompass the full scope of the claim.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has a neurotic or psychiatric 
disorder secondary to service connected hypothyroidism.

2.  Hypertension, psoriasis, impotence and dry eye are not 
demonstrated to have a secondary relationship to a service-
connected disability

3.  Hypothyroidism is well maintained by medication without 
evidence of active pathology.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder secondary to hypothyroidism is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for hypertension, psoriasis, impotence 
and dry eye is/are not proximately due to or the result of 
hypothyroidism.  38 C.F.R. § 3.310 (1998).

3.  The schedular criteria for rating greater than 10 percent 
for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1-4.14, 4. 119, Diagnostic Code 7903 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Condition Secondary to Hypothyroidism

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain chronic conditions manifest to a degree of 
10 percent within one year after separation from service may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the U.S. Court of Veterans 
Appeals (Court's) case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1998).

Service connection (noncompensable) was established for 
hypothyroidism from April 1946; a 10 percent evaluation was 
assigned from March 1991.

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, the veteran was afforded a VA mental disorders 
examination upon filing his claim for secondary service 
connection, which examination failed to identify any neurotic 
or psychiatric pathology.  Likewise, when afforded another VA 
psychiatric examination in March 1996, no mental disorder was 
identified.  In the absence of competent evidence indicating 
the current manifestation of a disability, a claim for 
service connection is not plausible and, accordingly, is not 
well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The only evidence in support of the claim is the statements 
of the veteran to the effect that treatment for 
hypothyroidism can cause psychiatric problems.  While such is 
not disputed, it remains to be shown that the veteran suffers 
from such a condition.  Moreover, the veteran's statements 
are not competent evidence of a current disorder and do not 
make the claim well grounded.  Savage, supra.  Likewise, the 
veteran is not competent to offer a diagnosis of the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, the veteran's statements do not make his claim well 
grounded.  Consequently, the claim for entitlement to service 
connection for a psychiatric condition secondary to 
hypothyroidism is not well grounded.

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


Hypertension, Psoriasis, Impotence, Dry Eye Disability

With respect to the claims for hypertension, psoriasis, 
impotence and dry eye, there is evidence sufficient to lend 
plausible support to the claims, and, thus, the Board regards 
the claims as well grounded.  See 38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Additionally, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (1997).  Each disorder for which a veteran 
seeks service connection must be considered on the basis of 
evidence, including that shown by his service records, his 
medical records, and pertinent medical and lay evidence.  Id.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An unappealed rating decision from June 1946 determined that 
hypertension was noted on induction without significant 
changes at discharge.  That rating decision inter alia also 
denied entitlement to service connection for poor vision 
(compound myopic astigmatism) as a constitutional or 
developmental disability.  The veteran had undergone a 
thyroidectomy in September 1945, and the June 1946 rating 
decision extended entitlement to service connection 
(noncompensable) for residuals of a thyroidectomy.  

The veteran asserts a relationship between the claimed 
conditions and his hypothyroidism.  However, as provided 
above, the veteran is not competent to offer an etiological 
basis for claimed disorders.  See Savage, Epps and Espiritu, 
supra. 

Nevertheless, the most favorable evidence supporting the 
veteran's claims in these regards is a letter from a private 
physician, Howard E. Hagglund, M.D., dated in January 1993.  
That correspondence suggests that the veteran is still 
suffering from hypothyroidism; the doctor also expresses his 
belief that thyroid replacement has been inadequate.  The 
doctor indicated that the veteran's psoriasis symptoms were 
aggravated by the metabolic defects that occurred because of 
hypothyroidism.  The doctor related that the veteran came 
"armed with enough information from books . . . to further 
substantiate and convince me that his syndrome is untreated 
hypothyroidism."  The doctor also noted that hypertension 
could be from hypothyroidism.  There is no indication that 
the doctor reviewed the claims file or that he based his 
report/correspondence on anything other than history as 
provided by the veteran.  

In March 1996, the veteran, born in 1917, was afforded a 
hypertension examination.  The veteran complained of becoming 
impotent, as a side effect of antihypertensives and also that 
his psoriasis became worse.  The examiner noted that from at 
least 1993, the veteran has not been hypothyroid at any time.  
The examiner also opined that, while impotence could be a 
side effect of hypertension treatment, hypertension and 
impotence were not likely a result of the thyroid replacement 
therapy.  

In October 1998, the Board obtained an expert medical opinion 
to ascertain whether the veteran's claimed conditions were 
caused or aggravated by hypothyroidism or the medications 
prescribed therefor.  The opinion, based on review of the 
claims file, extensive experience in clinical endocrinology 
as well as recent texts, reported that psoriasis and 
hypertension were not caused by hypothyroidism.  The opinion 
also conceded that psychiatric disturbance (myxodema 
madness), impotence and reduced glandular secretions could 
potentially arise from inadequately treated thyroidism.  
However, such symptoms are characteristic of fairly advanced 
hypothyroidism.  Based on his review of the record, the 
expert indicated that, given the veteran has been hypothyroid 
transiently, it is more likely than not that the symptoms 
were co-incidental.  In sum, the examiner reported that it 
was less likely than not that short periods of hypothyroidism 
during hormone replacement (which is a common occurrence in 
clinical practice) have resulted in impotence, psychiatric 
disturbances and reduced secretions.  The expert noted that 
the authority relied upon by Dr. Hagglund was predicated upon 
individual physician experiences and were without established 
value in current endocrine practice.

The Board also observes that Dr. Hagglund's report appears to 
have been prepared without benefit of review of the claims 
file and seems to have extensively relied upon history as 
provided by the veteran.  The Court of Veterans Appeals has 
stated that, while an examiner can render a current diagnosis 
based on his examination of the veteran, his opinion 
regarding the etiology of an underlying condition (without a 
thorough review of the record) can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993); see also Owen v. Brown, 7 Vet. App. 429 
(1995).  Accordingly, his conclusion concerning inadequate 
thyroid replacement therapy is not persuasive.  Dr. 
Haggland's report appears premised on untreated 
hypothyroidism, which the claims file and the expert opinion 
show as fundamentally in error .  Consequently, conclusions 
flowing from such a premise are not dependable.  Moreover, 
the authority relied upon by the veteran's doctor is of 
questionable value for those sound reasons noted by the 
expert opinion.  Consequently, Dr. Haggland's report is 
entitled to little if any weight in contrast to the expert 
opinion obtained by the Board in October 1998.  Under the 
circumstances, the preponderance of the evidence is against 
the claims of entitlement to service connection for 
hypertension, psoriasis, impotence and dry eye as secondary 
to or aggravated by hypothyroidism.  


Increased Evaluation for Hypothyroidism

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903, 
hypothyroidism, a 10 percent disability evaluation requires 
that there be fatigability, or; continuous medication 
required for control.  A 30 percent disability evaluation 
requires fatigability, constipation, and mental sluggishness.  
A 60 percent disability evaluation requires muscular 
weakness, mental disturbance, and weight gain

The veteran was afforded a VA examination in September 1991 
which reported the veteran as being on medication for 
hypothyroidism for the previous 10-12 years.  Treatment and 
examination records thereafter do not demonstrate any active 
hypothyroidism pathology or symptomatology suggestive that 
the veteran's disability approaches a higher evaluation.  The 
veteran's contentions are not competent evidence to the 
contrary.  See e.g. Espiritu, supra.  Accordingly, the 


preponderance of the evidence is against an increased 
evaluation for hypothyroidism.  


Conclusion

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a psychiatric is 
denied. 

Entitlement to service connection for hypertension, 
psoriasis, impotence and dry eye as secondary to 
hypothyroidism is denied.

Entitlement to increased evaluation for hypothyroidism is 
denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 

before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.




- 10 -


